DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 11/14/2019, 12/31/2019, has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “obtaining Raman signals (data) from a sample…; finding Raman signatures……. from the obtained Raman signals; and identifying biochemical markers…. corresponding to the Raman signature; and determining deviations of the biochemical markers” which is/are mere data manipulations. This judicial exception is not integrated into a practical application because there is none mentioned in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: there is no particular machine applying the abstract idea (see MPEP 2106.05(b)), no real-world transformation in the claim (see MPEP 2106.05(c)).  The claim does not constitute an improvement to a particular technology (see MPEP 2106.05(a)) nor generally links the abstract idea to a particular technological environment or field-of-use (see MPEP 2106.05(h)). 
	Appropriate correction is required.
Claims 1-21 appear allowable if rewritten or amended to overcome the rejection(s) above, set forth in the Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36-42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US 2017/0224220 A1) [hereinafter Tunnell] in view of Ashok et al. (US 2013/0222799 A1) [hereinafter Ashok].
As to claim 36, Tunnell teaches an optical system, comprising: a working end, a housing, a delivery and collection means, wherein the working end is operably positioned proximate to target tissue (paragraphs 0028, 0031, Fig.1), a camera (paragraph 0044).
Tunnell is silent to the at least one rinse channel received in the housing. However, Ashok in the same field of endeavor, teaches spectroscopic detection device/system comprising microfluidic channel to rinse the system (paragraph 0065).
It would have been obvious to one of ordinary skill in the art to incorporate a rinsing/cleaning channel in the housing of Tunnell in order to avoid any cross examination while acquiring spectra from different samples (paragraph 0065).
As to claims 37-39, 41, Tunnell in view of Ashok teaches all as applied to claim 36, and in addition Tunnell teaches the optical probe of claim 36, wherein the delivery and collection means comprises a plurality of fibers, wherein at least one fiber of the plurality of fibers is configured to deliver the beam of light emitted by the light source from the working end to the target tissue so as to illuminated the target tissue therewith, and the remaining fibers of the plurality of fibers are configured to collect from the working end light scattered from the illuminated target tissue; wherein the plurality of optical fibers is spatially arranged in a fiber array; wherein the at least one fiber for delivering the beam of light is positioned in a center of the fiber array, and the remaining fibers or collecting the scattered light are positioned in one or more rings surrounding the at least one fiber (paragraphs 0028, 0031, Fig.1).
As to claim 40, Tunnell in view of Ashok teaches all as applied to claim 36, except wherein the at least one rinse channel is adapted to apply saline or the like to clean the target tissue. However, Examiner takes Official Notice the use of saline or the like to clean a target tissue is known in the art.
It would have been obvious to one of ordinary skill in the art to rise/clean sample with saline or the like in order to reduce/minimize contamination of the sample.
As to claim 42, Tunnell in view of Ashok teaches all as applied to claim 36, except wherein the camera comprises a fiber camera, or an endoscopic camera. However, Examiner takes Official Notice the use of said camera in optical apparatus is known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate fiber camera to optical apparatus in order to provide compact apparatus.  
Allowable Subject Matter
Claims 22-34 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for assessing whether a patient with pregnancy has risk of preterm birth (PTB), comprising: a controller in communication with the detector and programmed to find Raman signatures corresponding to each type of cervical tissue from the obtained Raman signals; identify biochemical markers associated with cervical remodeling at each phase of pregnancy corresponding to the Raman signatures; and determine deviations of the biochemical markers so as to assess whether the patient has the risk of PTB, in combination with the rest of the limitations of the claim.
	Claims 23-35 are allowed by the virtue of dependency on the allowed claim 22.
Claims 43-44, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 43, the prior art of record, taken alone or in combination, fails to disclose or render obvious a speculum-free optical probe, further comprising a series of white light LEDs received in the housing and surrounding the camera, in combination with the rest of the limitations of the claim.
As to claim 44, the prior art of record, taken alone or in combination, fails to disclose or render obvious a speculum-free optical probe, further comprising an inflatable balloon placed at the working end for blocking environmental light, in combination with the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Coppleson et al. (US Patent # 5,800,350) teaches a method and apparatus (21, 150) is disclosed for identifying tissue which is suspected of being physiologically changed as a result of pre-cancerous or cancerous activity. The apparatus (21, 150) includes a probe (1, 10; 151) configured to contact the tissue and which includes an arrangement (3-7, 17-47; 158-163) to subject the tissue to a plurality of different stimuli such as electrical, light, heat, sound, magnetic and to detect plural physical responses to the stimuli. The probe (1, 10; 151) connects to an analogue section (23; 152) which buffers signals between the probe (1, 10; 151) and a processor (22; 153). The processor (22; 153) processes the responses in combination in order to categorise the tissue, and then compares the categorisation with a catalogue of expected tissue to identify the tissue, the processing occurring in real-time with an indication of the tissue type (e.g. normal, pre-cancerous/cancerous, or unknown) being provided to an operator of the apparatus (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886